DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered. Accordingly, claims 1-2, 6-12, 16-19 and 21 remain pending, claims 1, 12, 19 have been amended, and claims 22-24 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-12, 16-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “in response to the similarity exceeding a first threshold value 
Claims 12 and 19 are rejected for reciting the same and/or limitations outlined in the above rejection.
Claims 2, 6-11, 16-18, and 21 are also rejected due to their dependency on claims 1, 12, or 19 in light of the rejection above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 2, 6-12, and 16-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US20110218435, hereafter “Srinivasan”), in view of Park et al. (US20140018683, hereafter “Park”), further in view of Freiburger et al. (US20140336510, hereafter “Freiburger”).
Regarding claims 1, 12, and 19, Srinivasan discloses a device (see FIG. 9), a method (“a method is provided for flow estimation in medical diagnostic ultrasound” [0007]), a system (see 10 in FIG. 9), comprising: 
an ultrasound transducer (see 14 in FIG. 9) configured to detect ultrasound information from a patient and output the ultrasound information as an ultrasound data sample (“The receive beams are collinear, parallel and offset or nonparallel with the corresponding transmit beams. The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region” [0086]), the ultrasound information representing blood flow of the patient (“For imaging motion, such as tissue motion or fluid velocity, multiple transmissions 
a processing circuit (see FIG. 9) configured to: 
determine a first characteristic of a first plurality of the ultrasound data samples detected prior (“Act 30-38 of FIG. 1 are performed for one or more heart cycles to form a template in another embodiment. Different boundary conditions are provided in the template for different phases of the heart cycle. In act 52 of FIG. 7, the flow states and/or boundary conditions [first characteristic] of prior times [a first plurality of the ultrasound data samples] are used by comparing with a database [containing information of previous data acquisitions] of possible flow states and boundary conditions to compute the predicted flow state in act 54” [0062]) to a current ultrasound data sample (“In act 52 of FIG. 7, the flow states and/or boundary conditions of prior times are used by comparing with a database of possible flow states and boundary conditions to compute the predicted flow state in act 54. The current boundary conditions are in a different heart cycle, such as a subsequent heart cycle” [0062]), the first characteristic representing periodic features of the blood flow (“the flow is predicted as a function of the flow boundary conditions. The boundary conditions limit the flow. For example, the shape, location, size, or other boundary information [periodic feature] may dictate or influence the velocity. The velocity is predicted based on the boundary condition as an input feature” [0060]); determine a second characteristic of the current ultrasound data sample (“The current boundary conditions [second characteristic] are in a different heart cycle, such as a subsequent heart cycle” [0062]); 

determine whether the similarity* exceeds a first threshold value but less than a second threshold value (“If the relationship is not comparable (the velocity difference between the filtered and unfiltered energies exceed the threshold), then alternate firings in the flow sample count are used and acts 60 and 62 are repeated. Alternate firings include selecting a different group of samples to be used for estimating the energy. For example, the original samples used to estimate a given energy value are a1, a2, a3, a4, a5, a6 [a first portion of the first plurality of ultrasound data samples]” [0078]), wherein the second threshold value is greater than the first threshold value (“Alternate firings may include regular alternates, such as every other (e.g., a1, a3, a5 . . . ), every third (e.g., a2, a5, . . . or a1, a4, . . . ) or other different groupings from the original. Using the alternate flow sample count may improve the robustness of the lateral and elevation velocity estimation” [0078]); 
in response to the similarity exceeding a first threshold value but less than a second 
determine whether the similarity exceeds the second threshold value (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative 
in response to the similarity exceeding the second threshold value, estimating a power spectrum from the ratio between sequentially acquired sample data (“Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values. Estimates are formed for different groupings of received signals, such as completely separate or independent groupings or overlapping groupings. The estimates for each grouping represent the spatial location at a given time. Multiple frames of flow data may be acquired to represent the volume or plane at different times” [0034]) and increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample (“A predicted flow is determined from the first velocity data. The second velocity data is corrected as a function of the predicted flow. An image of the patient is displayed as a function of the corrected second velocity data” [0007], “a quantity is calculated from the corrected flow data and displayed with or without images. The quantity is displayed as a value, number, graph, color modulation, or text. As a sequence of images is viewed, the quantities associated with the given volume or data is displayed. For example, the corrected volume flow of FIG. 6 is displayed as a graph. The graph is of the quantity as a function of time, such as throughout one or more cardiac cycles” [0074], and “If the relationship is not comparable (the velocity difference between the filtered and unfiltered energies exceed the threshold), then alternate firings in the flow sample count 
generate Doppler spectrum data based on the modified current ultrasound data sample (“The velocity for any given frame is predicted from the corrected velocity of the frame before and the boundary conditions (e.g., volume) of the current and previous frames” [0064]);
output velocity data representing the blood flow based on the Doppler spectrum data (“In act 38 of FIG. 1 and act 56 of FIG. 7, the flow is corrected as a function of the predicted flow. For example, estimates of velocity are corrected based on predicted velocity. The predicted velocity may be for a region, and the velocity estimates for different locations are corrected, if appropriate, based on the same predicted velocity” [0066] and see [0034] where velocity data, as the frequency difference between two samples at the same location of flow, is included in color Doppler parameter values, as color is use to distinguish the spectral Doppler information in the same image, and see [0075] where the prediction, i.e. the current sample, and the correction, i.e. the modified sample, are performed on flow data. Also see [0077] where lateral and elevation velocities are determined by tracking unfiltered energy, which is the power spectrum of spectral Doppler over the flow sample count); and 
a display configured to display the velocity data (“In act 40, an image is displayed. The image represents the flow, such as being a color velocity or energy image. The flow data may be overlaid or displayed with B-mode or tissue data. The image is a function of the corrected flow data…a quantity is calculated from the corrected flow data and displayed with or without images. The quantity is displayed as a value, number, graph, color modulation, or text. As a linearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases.
However, in the same field of endeavor, Park teaches in response to the similarity exceeding a first threshold value (“A threshold may be used. The samples first associated with a correlation above the threshold are selected” [0034]), modify the current ultrasound data sample based on the comparison by linearly increasing a proportion of the first plurality of ultrasound data samples (“The samples [first plurality of ultrasound data samples] with the highest correlation are identified [the linear increasing a proportion of the first plurality of ultrasound data samples]. The peak of the normalized complex cross-correlation result is used to locate the matching sub-set of the spectral Doppler data” [0034]) combined with the current ultrasound data sample as the similarity increases (“In an example embodiment shown in FIG. 4, the sub-set 50 of data adjacent to the gap (e.g., between the vertical lines) is selected in act 26. Searching backwards in time, the sub-set 50 [proportion] is translated to different times and correlation is performed [with the current ultrasound data sample]. The correlation is repeated for other groups (e.g., moving window) of samples spaced away from the gap. A matching sub-set 52 of previous samples is determined to have the best or sufficient match to the initial sub-set 50 from adjacent to the gap [and therefore increasing the contribution samples to the prediction result to fill the gap]” [0035] and “A simple cross-correlation using I or Q data, a sum 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device, method, and system disclosed by Srinivasan with the modification of the current ultrasound data sample based on the comparison by linearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases when the similarity value is exceeding the first threshold as taught by Park in order to provide filling the gap with data likely emulating the samples that would have been acquired without interleaving that has a high degree of correlation/similarity resulting in a better match of the data and less discontinuity ([0040] & [0046] of Park).
Srinivasian, in view of Park, does not explicitly disclose modify the current ultrasound data sample based on the comparison by nonlinearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases.
However, in the same field of endeavor, Freiburger teaches in response to the similarity (“the combination of spectra is used for pattern matching [similarity] a template of spectra with the spectra for the location. The pattern indicates the boundary” [0032]) exceeding the second threshold value (“A processor may apply an energy threshold. For example, the greatest and/or lowest velocity with one, two, three, or other number of consecutive velocities having energies 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device, method, and system disclosed Srinivasan and Park with the modification of the current ultrasound data sample based on the comparison by nonlinearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases thus exceeding the second threshold value as taught by Freiburger in order to provide a spectrum or alters the spectrum or spectra for increased SNR in an image of spectra as velocity (vertical axis) values modulated by energy as a function of time (horizontal axis) for a gate location. The spectra may be used for studying fluid flow or tissue motion within a patient ([0001] & [0052] of Freiburger).
*it is noted that the limitation “the similarity exceeds a first threshold value but less than or equal to a second threshold value” has been interpreted in the alternative, requiring only the similarity that “exceeds a first threshold value” and the similarity being “less than a second threshold value”; or requiring only a similarity which “exceeds a first threshold value that is less than a second threshold value” with the first threshold value being a value less than a second threshold value; or only requiring a similarity to “exceed a first threshold value equal to a second threshold value” with the first threshold value being equal to a second threshold value; or requiring only  a similarity which “exceeds a first threshold value” and the similarity being “equal to a second threshold value”;  or requiring a similarity that “exceeds a first threshold value”; or requiring only that a similarity be  “equal to a second threshold value”; and does not require a similarity which “exceeds a first threshold value” “but” the similarity be “less than or equal to a second threshold value”.
Regarding claim 2, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein each ultrasound data sample corresponds to a cycle of a heart of the patient (“The estimates represent flow in the scanned patient, such as flow in the heart. Estimates [ultrasound data sample] representing different times are acquired, such as velocity estimates representing the heart at different phases of the heart cycle or other physiologically relevant period (e.g., breathing cycle, flow-in time, or outflow time)” [0025]).
Regarding claim 6, 16, and 21, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the processing circuit (“The processor 24 is a digital signal processor, a general processor, an 
Regarding claim 7, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the ultrasound transducer is configured to detect at least one of a flow rate of fluid flow in the patient 
Regarding claims 8 and 17, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the processing circuit (“The processor 24 is a digital signal processor, a general processor, an application specific integrated circuit, field programmable gate array, control processor, digital circuitry, analog circuitry, graphics processing unit, combinations thereof or other now known or later developed device for implementing calculations, algorithms, programming or other functions. The processor 24 and/or other components of the system 10 operate pursuant to instruction provided in the memory 18, 28, or a different memory for flow estimation in medical diagnostic ultrasound” [0095]) is configured to determine characteristics of the ultrasound data samples by extracting a traced shape (“The energy estimates from one time are 
Regarding claim 9, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the display is configured to velocity data information in duplex mode (“In act 40, an image is displayed. The image represents the flow, such as being a color velocity or energy image. The flow data may be overlaid or displayed with B-mode or tissue data” [0073]), and the modification of the current ultrasound data sample reduces gaps in the duplex mode (“The B-mode edges and color edges are compared. Any differences may be interpolated, morphed, or otherwise combined to find 
Regarding claim 10, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the processing circuit (“The processor 24 is a digital signal processor, a general processor, an application specific integrated circuit, field programmable gate array, control processor, digital circuitry, analog circuitry, graphics processing unit, combinations thereof or other now known or later developed device for implementing calculations, algorithms, programming or other functions. The processor 24 and/or other components of the system 10 operate pursuant to instruction provided in the memory 18, 28, or a different memory for flow estimation in medical diagnostic ultrasound” [0095]) is configured to compare the first characteristic to the second characteristic based on at least one of sum of absolute differences correlation, cross-correlation (“Tracking is performed using cross-correlation, sum of absolute differences, or other measure of similarity. Any search space may be used” [0077]), or template matching (“The actual velocity after correction and/or boundary conditions are stored as a template. For later heart cycles, the comparison model is used. The current boundary condition and/or flow are compared to the template. A closest match is used to predict the velocity. For example, the current boundary condition and heart cycle phase are used to identify a similar boundary condition at a similar phase” [0065]).
Regarding claim 11, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses wherein the Doppler spectrum data includes at least one of a Doppler spectrum or an ultrasound image (“Any flow 
Regarding claim 18, Srinivasan, in view of Park and Freiburger, substantially discloses all the limitations the claimed invention, specifically, Srinivasan discloses further comprising displaying spectrum data in duplex mode (“In act 40, an image is displayed. The image represents the flow, such as being a color velocity or energy image [energy represents the power spectrum of spectral Doppler data]. The flow data may be overlaid or displayed with B-mode or tissue data” [0073]), wherein modifying the current ultrasound data sample reduces gaps in the duplex mode (“The B-mode edges and color edges are compared. Any differences may be interpolated, morphed, or otherwise combined to find an overall border or edge. B-mode surfaces based on the B-mode data at the border or edge pixels are identified” [0053]).
Response to Arguments
Rejections under U.S.C. § 103
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
Applicant argues on page seven, last two paragraphs-page 8, first two paragraphs:
“According to page 7 of the Final OA, the Examination Committee compared " If the relationship is not comparable (the velocity difference between the filtered and Srinivasan to "in response to the similarity exceeding a first threshold value but less than or equal to a second threshold value". 
In response to the compare, as stated as paragraph [0078] of Srinivasan, the axial, lateral and elevation velocity estimates of the unfiltered energy are compared with that of the filtered energy. If the velocities are within a threshold amount of each other in the lateral and elevation directions or in three directions, then the lateral and elevation velocities are set as the estimated lateral and the filtered or unfiltered energy tracking. If the relationship is not comparable (the velocity difference between the filtered and unfiltered energies exceed the threshold), then alternate firings in the flow sample count are used and acts 60 and 62 are repeated. 
It can be seen that the threshold is a condition of verifying the lateral and elevation velocities, When the velocity difference between the filtered and unfiltered energies is within the threshold, then the lateral and elevation velocities are set as the estimated lateral and elevation velocities from either the filtered or unfiltered energy tracking. When the velocity difference between the filtered and unfiltered energies is exceed the threshold, then alternate firings in the flow sample count are used and acts 60 and 62 are repeated. That is, there is only one threshold value in Srinivasan.
However, in the claim 1, there are two conditional thresholds for performing subsequent actions, namely the first threshold and the second threshold. When similarity exceeds a first threshold value but less than or equal to a second threshold value, wherein the second threshold value is greater than the first threshold value, modify the current ultrasound data sample based on the comparison by linearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases; Furthermore, by modifying the current sample data according to multiple thresholds, the sample data can be displayed more accurately.”

Srinivasan discloses applying more than one threshold value, see disclosure in paragraphs including, but not limited to, [0036], [0048-0049], and [0092].
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793




/A.S./Examiner, Art Unit 3793